Case 1:20-cv-01012-SOH Document 36                   Filed 01/25/21 Page 1 of 5 PageID #: 526



                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    EL DORADO DIVISION

RICHARD HAROLD MCDOUGAL,
Individually and as a Special Administrator
of the Estate of Randall McDougal, deceased                                              PLAINTIFF

v.                                      Case No. 1:20-cv-1012

EL DORADO CHEMICAL COMPANY, et al.
JOHN DOES NOS. 1-5; and JOHN DOE
CORPORATIONS NOS. 1-5                                                                DEFENDANTS

                                                ORDER

           Before the Court is Plaintiff’s Motion to Remand. ECF No. 8. Defendant El Dorado

Chemical Company has filed a response. ECF No. 14. The Court finds the matter ripe for

consideration.

                                         I. BACKGROUND

           This lawsuit stems from the death of Randall McDougal after the tractor-trailer he had been

driving tragically exploded. At the time of the explosion, the tractor-trailer was hauling hazardous

materials, including ammonium nitrate prill. Plaintiff alleges that Randall McDougal’s death was

caused by Defendant’s negligence in packaging and loading the ammonium nitrate prill onto the

trailer.    Plaintiff asserts various state-law claims against Defendant on behalf of Randall

McDougal’s estate and wrongful death beneficiaries.

           Plaintiff originally filed a complaint in state court on November 27, 2019, against

Defendant and Blann Tractor Company, the company Plaintiff alleged was responsible for hauling

the hazardous materials. On January 10, 2020, Defendant filed a motion to dismiss and answer,

which included general cross-claims against all named defendants, which included Blann Tractor

Company. On January 22, 2020, Plaintiff filed a motion requesting that the court dismiss its claims

against Blann Tractor Company. Later that day, the court issued an order granting Plaintiff’s
Case 1:20-cv-01012-SOH Document 36                                Filed 01/25/21 Page 2 of 5 PageID #: 527



motion. On March 16, 2020, Plaintiff filed an amended complaint that did not include Blann

Tractor Company as a defendant. On March 31, 2020, Defendant filed a motion to dismiss its

cross-claims against Blann Tractor Company. The state court did not issue a ruling on this motion

before Defendant removed the case to this Court on April 16, 2020. Blann Tractor Company is

not a party to the action in this Court.

         In its removal notice (ECF No. 2), Defendant asserts that the Court has original jurisdiction

over this matter under 28 U.S.C. § 1332(a) because there is complete diversity between the parties,

and the matter in controversy exceeds $75,000. Defendant does not state Plaintiff’s citizenship in

the notice of removal, but the amended complaint states that Randall McDougal “was a citizen of

Union County, Arkansas at all relevant times herein through his death on March 2, 2019.” ECF

No. 3, ¶ 1. The parties appear to agree that Plaintiff is a citizen of Arkansas. Defendant, located

in El Dorado, Arkansas, asserts that it is a subsidiary of LSB Industries, Inc., which is a Delaware

corporation with its principal place of business in Oklahoma City, Oklahoma. ECF No. 2, ¶ 7;

ECF No. 14, p. 7. Thus, Defendant considers itself to be a citizen of Oklahoma. 1 Accordingly,

Defendant concludes that complete diversity exists.

         In his motion to remand (ECF No. 8), Plaintiff argues that the Court does not have subject-

matter jurisdiction under 28 U.S.C. § 1332(a) because there is not complete diversity between the

parties. Plaintiff also argues that this case should be remanded because Defendant’s notice of

removal was untimely, as it was filed more than thirty days after the state court order dismissing

Blann Tractor Company, an Arkansas corporation. Defendant opposes the motion.

                                                  II. DISCUSSION

         Plaintiff asks the Court to remand this action to the Circuit Court of Union County,



1
 Plaintiff argues that because LSB Industries, Inc., is not a party to this action, its citizenship does not matter. Plaintiff
further argues that Defendant is actually a citizen of Arkansas.
                                                              2
Case 1:20-cv-01012-SOH Document 36                             Filed 01/25/21 Page 3 of 5 PageID #: 528



Arkansas, because there is not complete diversity between parties and because the notice of

removal was untimely. The Court will first determine whether the removal notice was timely filed,

and if so, the Court will then determine whether complete diversity exists between the parties.

           Federal courts are courts of limited jurisdiction, and only certain types of cases may

proceed in federal court. See Dakota, Minn. & E. R.R. Corp. v. Schieffer, 715 F.3d 712, 712 (8th

Cir. 2013). A defendant in state court may remove a case to federal court if the defendant can

demonstrate that the federal court has original jurisdiction over the case. 28 U.S.C. § 1441(a).

This requirement can be met in one of two ways: (1) when the case in question involves a federal

question, or (2) when diversity jurisdiction exists. Diversity jurisdiction exists in civil actions

where the parties are citizens of different states and the amount in controversy exceeds $75,000. 2

28 U.S.C. § 1332(a)(1). Diversity of citizenship under 18 U.S.C. § 1332 requires complete

diversity. Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 553 (2005). Complete

diversity “exists where no defendant holds citizenship in the same state where any plaintiff holds

citizenship.” OnePoint Solutions, LLC v. Borchert, 486 F.3d 342, 346 (8th Cir. 2007).

           The party seeking removal or opposing remand has the burden of establishing federal

jurisdiction, and all doubts on that issue are to be resolved in favor of remand. Transit Cas. Co. v.

Certain Underwriters at Lloyd’s of London, 119 F.3d 619, 625 (8th Cir. 1997). A case must be

remanded to the state court from which it was removed whenever the federal court concludes that

subject matter jurisdiction is nonexistent. 28 U.S.C. § 1447(c). Any doubts about the propriety of

removal are resolved in favor of remand. Wilkinson v. Shackelford, 478 F.3d 957, 963 (8th Cir.

2007).

           As a general rule, a defendant must file a notice of removal within thirty days after receipt

of the summons and complaint. 28 U.S.C. § 1446(b). Section 1446 also provides, however, that


2
    The parties do not dispute that the amount in controversy exceeds $75,000.
                                                           3
Case 1:20-cv-01012-SOH Document 36                          Filed 01/25/21 Page 4 of 5 PageID #: 529



“if the case stated by the initial pleading is not removable, a notice of removal may be filed within

30 days after receipt by the defendant, through service or otherwise, of a copy of an amended

pleading, motion, order or other paper from which it may first be ascertained that the case is one

which is or has become removable.” 28 U.S.C. § 1446(b)(3).

        In the instant case, Plaintiff’s initial pleading was not removable because complete

diversity did not exist, given that Plaintiff and Blann Tractor Company are both citizens of

Arkansas. As such, the Court must determine at what point Defendant could have ascertained that

the action was removable.

        Plaintiff argues that the state court order dismissing Blann Tractor Company, which was

filed on January 22, 2020, triggered § 1446(b)’s thirty-day window of removal. Defendant argues

that its March 31, 2020 motion for voluntary dismissal of its cross-claim against Blann Tractor

Company triggered the thirty-day removal period. The Court agrees with Plaintiff that the state

court’s order dismissing Blann Tractor Company was the document that made removability first

ascertainable.     This order dismissed Plaintiff’s claims against Blann Tractor Company.

Defendant’s claims against Blann Tractor Company were not dismissed and remained for further

resolution. However, because Plaintiff’s claims against Blann Tractor Company were dismissed,

Defendant’s claims against Blann Tractor Company were no longer cross-claims but transformed

into third-party claims. Thus, Blann Tractor Company was no longer a defendant in the primary

dispute between Plaintiff and Defendant. Instead, Blann Tractor Company became a third-party

defendant. Because the citizenship of a third-party defendant is not considered in determining

whether diversity of citizenship exists, the case was removeable once Plaintiff dismissed his claims

against Blann Tractor Company on January 22, 2020. 3 See Caterpillar Inc. v. Lewis, 519 U.S. 61,



3
 Defendant asserts that it is a citizen of Oklahoma. Plaintiff argues that Defendant is a citizen of Arkansas. The
Court accepts Defendant’s assertion that it is a citizen of Oklahoma for the purpose of analyzing the timelines of
                                                        4
Case 1:20-cv-01012-SOH Document 36                            Filed 01/25/21 Page 5 of 5 PageID #: 530



67 n.1 (1996) (“The fact that plaintiff and third-party defendant may be co-citizens is completely

irrelevant . . . . [P]laintiff and third-party defendant are simply not adverse, and there need be no

basis of jurisdiction between them.”); Parshall v. Menard, Inc., 4:16-cv-828, 2016 WL 3916394,

at *3-4 (E.D. Mo. Jul. 20, 2016) (“The fact that [the third-party defendant] is not of diverse

citizenship from plaintiff . . . does not deprive the court of diversity jurisdiction.”); Corlew v.

Denny’s Restaurant, Inc., 983 F. Supp. 878 (E.D. Mo. Nov. 18, 1997) (“[C]itizenship of the third-

party defendant is not considered in determining whether diversity of citizenship exists.”). In other

words, on January 22, 2020, complete diversity existed among the relevant parties for purposes of

a jurisdictional analysis under § 1332, and was when removability first became ascertainable.

Defendant filed its notice of removal (ECF No. 2) on April 16, 2020, which was more than thirty

days after its receipt of the court’s order dismissing Plaintiff’s claims against Blann Tractor

Company. Thus, the notice of removal is untimely, and the case must be remanded. 4

                                              III. CONCLUSION

         For the above-discussed reasons, the Court finds that Plaintiff’s Motion to Remand (ECF

No. 8) should be and hereby is GRANTED. The Court hereby instructs the Clerk of Court to

immediately REMAND the matter to the Circuit Court of Union County, Arkansas, for further

disposition.

         IT IS SO ORDERED, this 25th day of January, 2021.

                                                                         /s/ Susan O. Hickey
                                                                         Susan O. Hickey
                                                                         Chief United States District Judge




removal. However, the Court’s acceptance of this assertion for a limited purpose should not be interpreted as the
Court’s ruling on the disputed issue of Defendant’s citizenship.
4
  Because the Court finds that Defendant’s notice of removal was untimely, it is not necessary for the Court to address
Plaintiff’s argument that complete diversity does not exist between the parties to this action.
                                                          5
